Exhibit 10.5

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of November 3, 2014 (this “Agreement”), is by
and between SHELL MIDSTREAM PARTNERS, L.P., a Delaware limited partnership (the
“Partnership”), and SHELL PIPELINE COMPANY LP, a Delaware limited partnership
(“SPLC”) (each, a “Party” and collectively, the “Parties”).

RECITALS

WHEREAS, the Parties have entered into that certain Contribution Agreement,
dated as of the date hereof, pursuant to which SPLC has agreed to contribute to
the Partnership a certain ownership interest in Zydeco (as defined below); and

WHEREAS, the Parties desire to set forth their understanding with respect to
certain matters related to the governance of Zydeco and the transfer by SPLC of
the SPLC Ownership Interest (as defined below);

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

“Closing Date” has the meaning set forth in the Partnership Agreement.

“Effective Time” means immediately prior to the closing of the Initial Public
Offering.

“General Partner” means Shell Midstream Partners GP LLC, a Delaware limited
liability company and the general partner of the Partnership.

“Initial Public Offering” has the meaning set forth in the Partnership
Agreement.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations of the U.S. Securities and Exchange Commission
promulgated thereunder.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date, as the
same may be hereafter amended and/or restated.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.



--------------------------------------------------------------------------------

“SPLC Ownership Interest” means the ownership interest in Zydeco retained or
owned by SPLC following the Closing Date, including such additional ownership
interests as are acquired by SPLC after the Closing Date as described in
Section 2.3.

“Zydeco” means Zydeco Pipeline Company LLC, a Delaware limited liability
company.

“Zydeco Board of Managers” means the board of managers of Zydeco as described in
the Zydeco limited liability company agreement, as amended from time to time.

ARTICLE II

VOTING MATTERS

2.1 Voting. During the term of this Agreement, at every meeting of the holders
of ownership interests in Zydeco that is called for any reason, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of holders of ownership interests in Zydeco with respect to any matter,
SPLC shall vote the SPLC Ownership Interest in Zydeco (or, if applicable, act by
written consent) as directed by the Partnership.

2.2 Irrevocable Proxy. During the term of this Agreement, SPLC hereby appoints
the Partnership and any designee of the Partnership, and each of them
individually, as SPLC’s proxies, with full power of substitution and
resubstitution, to vote or, if applicable, act by written consent with respect
to the SPLC Ownership Interest in accordance with Section 2.1. This proxy is
given to secure the performance of the duties of SPLC under this Agreement. SPLC
shall take such further action or execute such other instruments as may be
necessary to effectuate the intent of this proxy. This proxy granted by SPLC
shall be irrevocable during the term of this Agreement, shall be deemed to be
coupled with an interest sufficient in law to support an irrevocable proxy and
shall revoke any and all prior proxies granted by SPLC with respect to the SPLC
Ownership Interest. The proxy granted by SPLC hereunder shall terminate
automatically upon the termination of this Agreement with respect to SPLC
without any action on the part of any Party.

2.3 Adjustments upon Acquisitions, Changes in Capitalization, Etc. In the event
of (a) any change in the SPLC Ownership Interest by reason of a dividend,
subdivision, reclassification, recapitalization, split, combination, merger,
exchange of ownership interests or other similar event or transaction or any
other change in the structure of Zydeco (including the declaration or payment of
an extraordinary dividend of cash, securities or other property) or (b) any
other acquisition by SPLC of any ownership interests in Zydeco, in either case,
this Agreement and the obligations hereunder shall attach to any additional
ownership interests of Zydeco issued to or acquired by SPLC.

2.4 Restrictions on Other Agreements. SPLC shall not, and SPLC shall cause its
affiliates not to, directly or indirectly, grant any proxy or enter into or
agree to be bound by any voting trust, agreement or arrangement of any kind with
respect to the matters governed hereby other than this Agreement or any other
agreements entered into with the Partnership or its successors and assigns
(whether or not such proxy, voting trust, agreement or arrangements are with
other holders of ownership interests of Zydeco that are not parties to this
Agreement or otherwise).

 

2



--------------------------------------------------------------------------------

ARTICLE III

TRANSFER RESTRICTIONS

3.1 Transfer Restrictions. SPLC shall not sell, transfer, assign, pledge or
otherwise dispose of or encumber (whether with or without consideration and
whether voluntarily or involuntarily or by operation of law or otherwise) any
interest in any SPLC Ownership Interest in Zydeco, whether now owned or
hereafter acquired unless, prior to such transaction, (a) the General Partner
determines, in its sole discretion, that, after giving effect to such sale,
transfer, assignment, pledge, disposition or encumbrance, the Partnership would
(i) be able to consolidate the financial results of Zydeco in the Partnership’s
consolidated financial statements, (ii) control cash distributions by Zydeco and
(iii) be deemed to control Zydeco for purposes of the Investment Company Act, or
(b) the transferee agrees in writing to be bound by the terms of this Agreement
to the same extent as SPLC with respect to such transferred SPLC Ownership
Interest.

ARTICLE IV

EFFECTIVENESS

4.1 Effectiveness. Notwithstanding anything contained in this Agreement to the
contrary, none of the provisions of this Agreement shall be operative or have
any effect until the Effective Time, at which time all such applicable
provisions shall be effective and operative in without further action by any
Party.

ARTICLE V

MISCELLANEOUS

5.1 Notice. All notices, requests, demands, and other communications hereunder
will be in writing and will be deemed to have been duly given: (a) if by
transmission by facsimile or hand delivery, when delivered; (b) if mailed via
the official governmental mail system, five business days after mailing,
provided said notice is sent first class, postage pre-paid, via certified or
registered mail, with a return receipt requested; (c) if mailed by an
internationally-recognized overnight express mail service such as FedEx, UPS, or
DHL Worldwide, one Business Day after deposit therewith is prepaid; or (d) if by
e-mail, one business day after delivery with receipt is confirmed. All notices
will be addressed to the Parties at the respective addresses as follows.

If to SPLC:

Shell Pipeline Company LP

One Shell Plaza

910 Louisiana Street

Houston, Texas 77002

Attn: Assistant General Counsel–Downstream Americas

Facsimile: (713) 241-6161

If to the Partnership:

Shell Midstream Partners, L.P.

c/o Shell Midstream Partners GP LLC, its general partner

 

3



--------------------------------------------------------------------------------

One Shell Plaza

910 Louisiana Street

Houston, Texas 77002

Attn: General Counsel

Facsimile: (713) 241-6161

5.2 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to” or other words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

5.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.

5.4 No Third Party Rights. The provisions of this Agreement are intended to bind
the Parties as to each other and are not intended to and do not create rights in
any other Person or confer upon any other Person any benefits, rights or
remedies, and no Person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.

5.5 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.

5.6 Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT
INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO
IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES (a) TO BE SUBJECT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE
STATE OF DELAWARE, AND (b) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND
TO NOTIFY THE OTHER PARTIES OF THE NAME AND ADDRESS OF SUCH AGENT.

 

4



--------------------------------------------------------------------------------

5.7 Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

5.8 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

5.9 Integration. This Agreement and the instruments referenced herein and in the
exhibits attached hereto supersede all previous understandings or agreements
among the parties, whether oral or written, with respect to the subject matter
of this Agreement and such instruments. This Agreement and such instruments
contain the entire understanding of the Parties with respect to the subject
matter hereof and thereof. There are no unwritten oral agreements between the
parties. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or from part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.

5.10 Termination of Agreement. This Agreement may be terminated by the written
agreement of all of the Parties.

5.11 Further Assurances. In connection with this Agreement and all matters
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Time.

 

SHELL PIPELINE COMPANY LP By:   Shell Pipeline GP LLC,   its general partner By:
  /s/ Kevin M. Nichols   Name: Kevin M. Nichols   Title: Vice President SHELL
MIDSTREAM PARTNERS, L.P. By:   Shell Midstream Partners GP LLC, its general
partner By:   /s/ Margaret C. Montana Name:   Margaret C. Montana Title:  
President and Chief Executive Officer

 

Signature Page to Voting Agreement